UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1703


ROBERT LEPELLETIER, JR.,

                Plaintiff - Appellant,

          v.

JOHN   M.  TRAN,   Fairfax    County     Circuit      Court   Judge;
COMMONWEALTH OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:15-cv-00103-AJT-TCB)


Submitted:   November 30, 2015             Decided:    February 11, 2016


Before NIEMEYER, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lepelletier, Jr., Appellant Pro Se.    Erin Rose McNeill,
Assistant Attorney General, Liza Shawn Simmons, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Lepelletier, Jr., appeals the district court’s order

dismissing         his   civil       action    pursuant      to    Fed.      R.    Civ.    P.

12(b)(1), (6).           We have reviewed the record and conclude that

the district court committed no reversible error in dismissing

Lepelletier’s action.

       As    the    district      court      properly     concluded,      Lepelletier’s

claims were effectively a collateral attack on a state court

sanctions      ruling,         and    thus     barred      by     the   Rooker-Feldman *

doctrine.          See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280,      284     (2005)      (describing        doctrine);        Adkins   v.

Rumsfeld, 464 F.3d 456, 464 (4th Cir. 2006) (addressing relevant

considerations); Davani v. Va. Dep’t of Transp., 434 F.3d 712,

718   (4th     Cir.      2006)    (same).          His   claims    seeking        injunctive

relief against a sitting state court judge for actions taken in

his judicial capacity also were barred by the plain language of

42    U.S.C.    § 1983      (2012).          Moreover,     insofar      as    Lepelletier

sought to raise constitutional challenges to ongoing state-court

contempt proceedings related to the sanctions order, we conclude

his claims are the proper subject of abstention under Younger v.

Harris,      401 U.S. 37    (1971).          See   Sprint    Commc’ns,        Inc.   v.



       *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923).



                                               2
Jacobs,    134   S.    Ct.    584,       588       (2013)   (addressing          appropriate

grounds for Younger abstention); Juidice v. Vail, 430 U.S. 327,

335    (1977)       (abstaining          under        Younger       from     adjudicating

challenges to state court contempt proceeding); Moore v. City of

Asheville, 396 F.3d 385, 390 (4th Cir. 2005) (listing factors to

guide abstention).

       Lepelletier        does     not     challenge          the    district        court’s

conclusion that he failed to allege a valid basis for mandamus

relief.     See 4th Cir. R. 34(b) (limiting appellate review to

issues     raised     in     informal      brief).             Beyond      these     claims,

Lepelletier’s action failed to allege any justiciable Article

III controversy.

       Accordingly, we affirm the district court’s judgment.                             We

deny   Lepelletier’s         motions      for       judicial      notice,    for     summary

disposition,        and      for     a         stay     or,       alternatively,         for

certification.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court     and     argument         would   not     aid    the    decisional

process.

                                                                                    AFFIRMED




                                               3